Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 1 of 8. PageID #: 175




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Sharon Thompson Clevenger, et al.,          )       CASE NO. 1:20 CV 2677
on behalf of themselves and all other       )
similarly situated individuals,             )
                                            )
                                            )
                      Plaintiffs,           )       JUDGE PATRICIA A. GAUGHAN
                                            )
              Vs.                           )
                                            )
SMCS Services, Inc., et al.,                )       Memorandum of Opinion and Order
                                            )
                      Defendants.           )


       INTRODUCTION

       This matter is before the Court upon Plaintiffs’ Motion for Conditional Certification and

Court-Authorized Notice (Doc. 20). This case arises under the Fair Labor Standards Act

(“FLSA”). For the reasons that follow, the motion is GRANTED in PART. The Court certifies

a collective action as follows: All present and former full-time hourly homecare providers,

including HHAs, STNAs, and LPNs, employed by Defendants, who performed Shift Reporting

in Ohio from 3 years preceding the Court’s Order to the present. The Court denies plaintiffs’

request for notice at this time. The parties must comply with the procedures governing the

                                                1
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 2 of 8. PageID #: 176




approval of notice, as set forth herein.

       FACTS

       Plaintiffs, Sharon Thompson Clevenger and Michelle Jurenec, filed this lawsuit against

defendants, SMCS Services, Inc., Amserv Healthcare of Ohio, Inc., Star Multi Care Holding

Corporation, and Stephen Sternbach, alleging that defendants failed to pay plaintiffs for all hours

worked and, thus, defendants violated federal and state overtime laws.

       According to the Second Amended Complaint, plaintiffs are employed by defendants.

Plaintiffs are licensed practical nurses (“LPNs”) who perform home health care work on an

hourly basis. Defendants require plaintiffs to perform “shift-care” work before and after every

shift. This is called shift reporting. It allows the oncoming shift workers to obtain all necessary

information about what occurred during the previous shift and learn what work will need to be

performed. In order for proper shift reporting to occur, employees must arrive approximately

10-15 minutes prior to the official start of their shifts, or stay 10-15 minutes after the shift ends.

Employees are responsible for submitting their own time sheets to defendants. Plaintiff Jurenec

avers that she inquired of defendants’ Administrator as to whether time spent on shift reporting

should be included in the employees’ time sheets. The Administrator told plaintiff Jurenec to

report only the hours of the actual shift start and end times. As a result, plaintiffs were not paid

for time spent on shift reporting, which resulted in the failure to pay overtime.

       The Second Amended Complaint contains three claims for relief. Count one is a claim

for violation of FLSA. Count two seeks relief under Ohio’s statutory wage laws, and count three

alleges a violation of O.R.C. § 2307.60. Plaintiffs move for conditional certification under

FLSA. Defendants oppose the motion.


                                                   2
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 3 of 8. PageID #: 177




        ANALYSIS

        An employee may sue for violations of the FLSA on his or her own behalf and as a

representative plaintiff on behalf of similarly situated employees. 29 U.S.C. § 216(b). The

similarly situated employees must opt-in by “giv [ing] [their] consent in writing to become such

...part[ies] and such consent [must be] filed in the court in which such action is brought.” Id.

This type of suit is called a “collective action.” A district court may, in its discretion, facilitate

notice of the collective action to potential opt-in plaintiffs to efficiently adjudicate the FLSA

collective action. See Hoffman-La Rouche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

        Before deciding whether an action may proceed as a collective action, a court must

determine whether the prospective opt-in plaintiffs are similarly situated. Comer v. Wal-Mart

Stores, Inc., 454 F.3d 544, 546-47 (6th Cir. 2006). Courts generally use a two-stage approach to

determine this issue. Id. See also Murton v. Measurecomp, LLC, 2008 WL 5725631, *2 (N.D.

Ohio 2008). In the first stage, which takes place at the beginning of discovery, courts require

only a “modest factual showing” that the plaintiff’s position is similar to that of other employees.

Comer, 454 F.3d at 546-47 (quoting Pritchard v. Dent Wizard Int'l, 210 F.R.D. 591, 595 (S.D.

Ohio 2002)). This is a “fairly lenient” standard and “typically results in ‘conditional

certification’ of a representative class.” Id. at 547 (internal citations omitted). At the notice

stage, a district court does not consider the merits of the plaintiff's claims, resolve factual

disputes, make credibility determinations, or decide substantive issues. Swigart v. Fifth Third

Bank, 276 F.R.D. 210, 214 (N.D. Ohio 2011).

        During the second stage, the court makes a final determination on whether opt-in class

members are similarly situated based upon a thorough review of the record after discovery is


                                                   3
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 4 of 8. PageID #: 178




completed. Schwab v. Bernard, 2012 WL 1067074, *2 (N.D. Ohio 2012). This final

certification decision is normally based on a variety of factors, including “factual and

employment settings of the individual[] plaintiffs, the different defenses to which the plaintiffs

may be subject on an individual basis, [and] the degree of fairness and procedural impact of

certifying the action as a collective action.” O'Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567,

584 (6th Cir. 2009), abrogated in part on other grounds, Consumer Campbell-Ewald Co. v.

Gomez, 136 S. Ct. 663 (2016) (internal citations omitted).

        In their motion, plaintiffs ask that the Court conditionally certify the following class:

        All present and former full-time hourly homecare providers, including but not limited to,
        LPNs and aides, employed by Defendants in Ohio from December 1, 2017 to the present.

        In support of their motion, plaintiffs present their own declarations. Both aver that they

are LPNs, who were required to perform shift reporting, but were not paid for that time. Plaintiff

Jurenec avers that she was informed that the time should not be recorded. Both plaintiffs aver

that the they were only paid from their shift start time to their shift end time. As a result,

plaintiffs worked more than 40 hours per week, but were not paid overtime.

        In response to the motion, defendants argue that the class definition is significantly

overbroad and encompasses a large number of employees who did not engage in shift reporting.

This is so because the vast majority of shifts are “single” shifts with no overlapping care.

Defendants note that only 17% of all of their employees engaged in shift reporting. As such,

plaintiffs fail to meet their burden of demonstrating that the opt-in plaintiffs are similarly

situated.

        In their reply brief, plaintiffs appear to agree that the proposed class definition is

overbroad. Plaintiffs ask that the Court certify a narrower class consisting of:

                                                   4
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 5 of 8. PageID #: 179




        All present and former full-time hourly homecare providers, including HHAs, STNAs,
        and LPNs, employed by Defendants, who performed Shift Reporting in Ohio from 3
        years preceding the Court’s Order to the present.1

        Defendants acknowledge that the Court may narrow the class definition. But, defendants

argue that certification of the narrower class is nonetheless improper because plaintiffs have not

presented sufficient proof that they are representative of this narrower class. Although plaintiffs

allege a common plan, there is no evidence suggesting which employees were subjected to that

plan. Defendants point out that the two declarations provided in support of the motion are from

the named plaintiffs. According to defendants, there is no indication that any other employee

heard the Administrator inform plaintiff Jurenec not to submit time spent on shift reporting. Nor

is there any evidence that other employees were so instructed. In reply, plaintiffs argue that

defendants acknowledge that employees were required to perform shift reporting. Plaintiffs note

that, although defendants deny that a company policy existed regarding the non-payment of shift

reporting, the Court cannot consider issues of liability or credibility at the conditional

certification stage.

        Upon review, the Court finds that plaintiffs satisfy the fairly lenient burden required for

conditional certification. Plaintiffs easily demonstrate that defendants required homecare

workers to engage in shift reporting and that the policy applied to all individuals that worked

overlapping shifts.2 Defendants admit as much. (Bowser Decl. at par. 9). Defendants’ primary


 1
         Both plaintiffs also aver that they were not paid for training time.
         The motion makes no mention of this, and the class definition does
         not encompass this allegation. Accordingly, the allegations
         directed at training time are not part of the collective action.
 2
         Although plaintiffs are both LPNs, defendants do not dispute that
         the other categories of employees, i.e., HHAs and STNAs, also

                                                  5
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 6 of 8. PageID #: 180




argument is directed at whether plaintiffs satisfy their burden of demonstrating that defendant

had a policy of not paying their employees for this time. Although a close call, the Court finds

that the affidavits submitted by plaintiffs are sufficient in this regard. The crux of defendants’

argument is that plaintiffs reported their own time to defendants and there is no evidence, with

the exception of a single statement made by the Administrator to plaintiff Jurenec, that

defendants had a policy of refusing to pay for shift reporting. But, both plaintiffs indicate that

they “know the experiences of others” are similar to their experiences. This knowledge is “based

upon [their] own experiences, upon observations of others, training with others, completing

report with others, and from talking with others during the course of [their] employment.”

(Jurenec Aff. At pars. 6, 10; Thompson Clevenger Aff. at pars. 6, 10). They further aver, “we

were paid only from our shift start and shift end times, and not paid for the time spent [on shift

reporting].” (Id. at par. 10). In addition, the Court notes that plaintiffs aver that defendants

should have known that plaintiffs were not getting paid for the time spent shift reporting. (Id. at

par. 9). In other words, defendants paid each class member only for an eight-hour shift, but

required them to engage in shift reporting in addition to this eight-hour shift. Defendants would

have known, presumably based on payroll records, that plaintiffs were not paid for shift

reporting.3 The Court finds that the evidence submitted by plaintiffs is sufficient to show–at the

conditional certification stage–that plaintiffs and potential opt-in plaintiffs are similarly situated.



         engaged in shift reporting. Any other difference in the underlying
         job duties does not appear relevant to conditional certification.
 3
         The Court notes that defendants present evidence that the time
         spent on shift reporting occurred as shifts changed and was
         essentially de minimis. But, the Court does not address issues of
         liability at the conditional certification stage.

                                                   6
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 7 of 8. PageID #: 181




The affidavits demonstrate that plaintiffs in the proposed class are unified by a common plan–

defendants required employees to perform shift reporting, which occurred outside the hours of

their designated shift, but paid employees only for their designated shift. Because the class is

limited to employees who worked “full time,” the failure to pay for shift reporting would have

resulted in overtime violations. The Court notes, however, that it may revisit this issue during

the second stage of certification, based upon a thorough review of the record after discovery is

completed.

        Notice

        Plaintiffs ask that the Court direct the parties to jointly submit a proposed notice to the

class, require defendants to provide a roster and contact information for all class members, send

notice to the class members within 14 days of receipt of the roster, provide a declaration that the

roster complies with the this Order, and allow duplicate copies of the notice to be sent under

certain circumstances. In response, defendants request that the Court reserve judgment on the

issue of notice and allow the parties to stipulate to the content of the notice and opt-in

procedures. Defendants note that plaintiffs do not provide a proposed copy of the notice they

seek to have approved. Defendants also argue that the class definition is too broad. According

to defendants, certification should be based on the date of the notice, not the filing of the lawsuit.

Plaintiffs appear to agree. In their reply brief, instead of seeking to certify a class dating back to

three years prior to the filing of the lawsuit, plaintiffs seek to certify a class dating back three

years from the date of this Order. This is the class definition approved by the Court.

Accordingly, defendants’ concerns in this regard appear to be moot.

        Upon review, the Court imposes the following notice requirements:


                                                   7
Case: 1:20-cv-02677-PAG Doc #: 26 Filed: 04/27/21 8 of 8. PageID #: 182




       (1)       The parties will meet and confer regarding the content of the notice to be sent to
                 opt-in plaintiffs. Within 14 days of the filing of this Order, the parties will file a
                 joint request for notice (“Request”). Although this case is straightforward, in the
                 event the parties cannot agree on a particular provision of the notice, the parties
                 may note any disagreement in the Request. The Court will promptly rule on the
                 Request.

       (2)       The Request must also include a proposed time line for the production of a class
                 list and the timing of the issuance of the notice, as well as any other issue the
                 parties deem relevant to the notice process.

       (3)       Within 14 days of the filing of this Order, defendants must begin to compile a list
                 of the names and contact information of the opt-in plaintiffs so that defendants are
                 in a position to produce a class list soon after the Court approves the class notice.

IT IS SO ORDERED.



                                        /s/ Patricia A. Gaughan
                                        PATRICIA A. GAUGHAN
                                        United States District Judge
Dated: 4/27/21                          Chief Judge




                                                   8
